UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1088



D.M.,

                Petitioner,

          v.


GOPHER    MINING  COMPANY;   WEST   VIRGINIA   COAL   WORKERS’
PNEUMOCONIOSIS FUND; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(07-0155-BLA)


Submitted:   May 22, 2008                    Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


D.M., Petitioner Pro Se. Francesca Tan, Kathy Lynn Snyder, JACKSON
KELLY PLLC, Morgantown, West Virginia; Helen Hart Cox, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, Betty English, OFFICE OF THE
SOLICITOR GENERAL, Patricia May Nece, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          D.M. seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).    Our review

of the record discloses that the Board’s decision is based upon

substantial evidence and is without reversible error. Accordingly,

we deny the petition for the reasons stated by the Board.    D.M. v.

Gopher Mining Co., No. 07-0155-BLA (Aug. 29, 2007).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                  PETITION DENIED




                              - 2 -